                                                                                   7/8/2019

                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF MONTANA

                                       BUTTE DIVISION

 PRINCIPAL LIFE INSURANCE
 COMPANY,
                                                     No. CV-19-27-BU-SEH
                   Interp Ieader-Plainti ff,

 vs.                                                 ORDER


 ESTATE OF JACK R. SMITH,
 JAMES SMITH, PAMELA MARY
 STARKE, ESTATE OF CLYDE R.
 SMITH JR., CLYDE SMITH
 COMPANY, ESTATE OF GILMER
 H. SMITH, SMITH BROTHERS
 RANCH, MAR VIN MILLER,
 EDWARD JONES TRUST
 COMPANY, and JOHN DOES 1-10,

                  Defendants.


       Plaintiff's Complaint for Interpleader and Declaratory Relief claims that

diversity jurisdiction exists among two or more Defendants. 1 Upon review, it


       1
           Doc. I at 3.

                                               -1-
appears jurisdiction is not well pleaded.

       Fed. R. Civ. P. 12(h)(3) and case law provide that a party or the court on its

own initiative, may raise lack of subject matter jurisdiction issues at any stage in

the Iitigation. 2

       The federal statute governing jurisdiction in interpleader actions states:

                 (a) The district courts shall have original jurisdiction of
                 any civil action of interpleader or in the nature of
                 interpleader filed by any person, firm, or corporation ...
                 if

                 (I) Two or more adverse claimants, of diverse
                 citizenship as defined in subsection (a) or (d) of section
                 1332 of this title, are claiming or may claim to be
                 entitled to such money or property ... and if (2) the
                 plaintiff has deposited such money or property or has
                 paid the amount of or the loan or other value of such
                 instrument or the amount due under such obligation into
                 the registry of the court .... 3

       Here, Interpleader-Plaintiff alleges only the residency or address of

Defendants and fails to allege their citizenship. It is thus impossible for the Court

to determine whether sufficient diversity exists to confer jurisdiction. Interpleader-

Plaintiff further states that "this court may assume jurisdiction in accordance with




       2
           See Arbaugh v. Y & H Corp., 546 U.S. 500, 506 (2006).
       3
           28 U.S.C. § 1335(a).

                                               -2-
28 U.S.C.A. § 1397." 4 That section addresses venue in an interpleader action, not

subject matter jurisdiction.'

            ORDERED:

            I.     This case will be dismissed on July 10, 2019, unless Interpleader-

Plaintiff files an amended pleading properly alleging jurisdiction on or before that

date.

        2.         Upon the filing of any amended complaint referenced in paragraph I,

and prior to the filing of any other motion, Interpleader-Plaintiff shall file with the

Court a motion to deposit funds into the registry of the Court, in compliance with

28 U.S.C. § l 335(a)(2) and L.R. 67.1.

        DATED this _6_
                            fYti
                     "day of June, 2019.



                                                       ~~_)
                                                       United States District Court




        4
            Doc. 1 at 4.
        5
            See 28 U.S.C. § 1397. See also 4 Moore's Federal Practice,§ 22.04[4][b].

                                                 -3-
